Name: 2000/728/EC: Commission Decision of 10 November 2000 establishing the application and annual fees of the Community Eco-label (notified under document number C(2000) 3279) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  accounting;  industrial structures and policy;  marketing;  executive power and public service
 Date Published: 2000-11-22

 Avis juridique important|32000D07282000/728/EC: Commission Decision of 10 November 2000 establishing the application and annual fees of the Community Eco-label (notified under document number C(2000) 3279) (Text with EEA relevance) Official Journal L 293 , 22/11/2000 P. 0018 - 0019Commission Decisionof 10 November 2000establishing the application and annual fees of the Community Eco-label(notified under document number C(2000) 3279)(Text with EEA relevance)(2000/728/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community and in particular Article 175(1) thereof,Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000, on a revised Community Eco-label award scheme(1), and in particular Article 12 and Annex V thereof,Whereas:(1) Article 12 of Regulation (EC) No 1980/2000 provides that every application for the award of an Eco-label should be subject to payment of a fee relating to the costs of processing the application and that the use of Eco-label should entail payment of an annual fee by the applicant.(2) Article 12 of Regulation (EC) No 1980/2000 provides that the level of application and annual fees should be established by the Commission in accordance with Annex V and under the procedure laid down in Article 17 of the said Regulation.(3) Annex V of Regulation (EC) No 1980/2000 provides that a minimum and a maximum application fee should be fixed, and that in the case of SMEs(2) and also product manufacturers as well as service providers of developing countries the application fee should be reduced by at least 25 %.(4) Annex V of Regulation (EC) No 1980/2000 provides that the annual fee should be calculated in relation to the annual volume of sales within the Community of the product awarded the Eco-label, and that a minimum and a maximum fee should be fixed.(5) Annex V of Regulation (EC) No 1980/2000 provides that in the case of SMEs, and also product manufacturers as well as service providers of developing countries, the annual fees should be reduced by at least 25 %.(6) Annex V of Regulation (EC) No 1980/2000 provides that applicants who have already received certification under EMAS or ISO 14001 may be granted additional reductions on the annual fee.(7) Annex V of Regulation (EC) No 1980/2000 provides that further reductions could be considered under the procedure laid down in Article 17 of the said Regulation.(8) The measures provided for in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 17 of Regulation (EC) No 1980/2000,HAS ADOPTED THIS DECISION:Article 11. An application for the award of a label will be subject to payment of a fee relating to the costs of processing the application.2. The minimum application fee shall be EUR 300. The maximum application fee shall be EUR 1300.3. In the case of SMEs, and also product manufacturers as well as service providers of developing countries, the application fee shall be reduced by 25 %. Both reductions shall be cumulative and shall also apply to the minimum and maximum application fee.Article 21. Each applicant who has been awarded an Eco-label will pay an annual fee for the use of the label to the competent body which has awarded the label.2. The period covered by the fee will begin with the date of the award of the Eco-label to the applicant.3. Figures for the annual sales volume shall be based on ex-factory prices when the product that has been awarded the Eco-label is a good. They shall be based on delivery price when related to services.4. The figure for the annual fee shall be 0,15 % of the annual volume of sales within the Community of the product awarded the Eco-label.5. The minimum annual fee shall be EUR 500 per product group per applicant. The maximum annual fee shall be EUR 25000 per product group per applicant.6. In the case of SMEs, and also product manufacturers as well as service providers of developing countries, the annual fee shall be reduced by 25 %. Both reductions shall be cumulative.7. The annual fee shall be reduced by 15 % for applicants that are EMAS registered and/or ISO 14001 certified. This reduction shall be subject to the condition that the applicant explicitly commits itself in its environmental policy to ensure full compliance of its Eco-labelled products with the Eco-label criteria throughout the period of validity of the contract and that this commitment is appropriately incorporated into the detailed environmental objectives. Those applicants with ISO 14001 shall demonstrate annually the implementation of this commitment. Those with EMAS shall forward a copy of their annually verified environmental statement.8. Competent Bodies may grant reductions of up to 25 % for up to the first three applicants in each Member State that are awarded the Eco-label for a given product group.9. All of the above reductions shall be cumulative and shall also apply to the minimum and maximum annual fee, but shall not exceed in total 50 %.10. Products for which intermediates have already been subject to the payment of an annual fee shall only be subject to payment of a fee corresponding to the annual sales of the products after deduction of the cost value of such intermediates.Article 3Neither the application fee nor the annual fee will include any cost towards testing and verification which may be necessary for products which are the subject of applications. Applicants will meet the cost of such testing and verification themselves.Article 4Contracts for the use of the Eco-label concluded before the entry into force of this Decision may at the request of the licence holder be modified to take into account the provisions of this Decision.Article 5Community adoption or revision of EU Eco-label product groups, in accordance with the procedure set in Article 6 of Regulation (EC) No 1980/2000, may lead to modifications in the application of the current Decision fixing the costs and fees to a particular product group. Such modifications should be expressly provided for in the Decision establishing the ecological criteria for that particular product group.Article 6Commission Decision 93/326/EEC of 13 May 1993 establishing indicative guidelines for the fixing of costs and fees in connection with the Community Eco-label(3) is hereby repealed.Article 7The Commission may review and evaluate the implementation of this Decision within two years, and may propose to adapt it as appropriate.Article 8This Decision is addressed to the Member States.Done at Brussels, 10 November 2000.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 237, 21.9.2000, p. 1.(2) SMEs as defined in Commission Recommendation 96/280/EC (OJ L 107, 30.4.1996, p. 4).(3) OJ L 129, 27.5.1993, p. 23.